IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                 NOS. WR-83,541-04, -05 & -06


                   EX PARTE KEVIN DEWAYNE EDWARDS, Applicant


                ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                  CAUSE NOS. 28607A-422, 28935A-422 & 29904A-422
                         IN THE 422ND DISTRICT COURT
                            FROM KAUFMAN COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

unauthorized use of a vehicle in cause number 28607-422 and evading arrest in cause numbers

28935-422 and 29904-422.1 He was sentenced to imprisonment for one year on each count. He

appealed his convictions in cause number 28935-422. The Fifth Court of Appeals dismissed his


       1
        In cause numbers 28935-422 and 29904-422, Applicant was also convicted of possession
of a controlled substance with the intent to deliver and sentenced to imprisonment for nineteen
years.
                                                                                                     2

appeal. Edwards v. State, No. 05-12-00998-CR (Tex. App.—Dallas Apr. 9, 2013) (not designated

for publication).

       Applicant contends, among other things, that he is actually innocent and trial counsel

rendered ineffective assistance. It appears that the sentences for Applicant’s unauthorized use of a

vehicle and evading arrest convictions have discharged, but the Texas Department of Criminal

Justice (TDCJ) has no record of these convictions.

       Accordingly, the trial court shall make findings of fact as to whether the judgments of

conviction were sent to TDCJ and when the sentences discharge for Applicant’s unauthorized use

of a vehicle and evading arrest convictions.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 16, 2015
Do not publish